Mikoll, J. P.
(dissenting). I would affirm Supreme Court’s order.
*679When a disposition rendered by Supreme Court prior to final judgment, including a disposition relating to procedure, is embodied in an order issued by Supreme Court, such order is independently appealable to the Appellate Division at the option of the aggrieved party (see, CPLR 5701 [a] [2] [v]). The motion must be made on notice to all parties and if the resulting order affects a substantial right of a party, the order is likely to be appealable.
This Court has routinely heard and decided appeals from orders of Supreme Court concerning motions in limine to limit the scope of evidence adduced at trial (see, Siewert v Loudonville Elementary School, 210 AD2d 568, Loughran v Orange & Rockland Utils., 209 AD2d 917, 918; Tucker v Mashomack Fish & Game Preserve Club, 199 AD2d 957). The issue before us is analogous to those cases.
The order appealed here affects a substantial right of a party (see, CPLR 5701 [a] [2] [v]) and is therefore appealable.
Ordered that the appeal is dismissed, without costs.